Citation Nr: 0822603	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-35 823A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right forefinger 
injury residuals, to include as secondary to service-
connected osteoarthritis of the right thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In April 2007, the veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2007).  Before the hearing was scheduled, however, the 
veteran's representative submitted a letter to the Board in 
December 2007 indicating that the veteran no longer wished to 
have a hearing before the Board.  Accordingly, the Board will 
treat his request for hearing as withdrawn.  38 C.F.R. 
§ 20.704(d) (2007).

The decision below addresses the veteran's claims of service 
connection for post-traumatic stress disorder and for 
tinnitus.  Consideration of the remaining claim on appeal is 
deferred pending completion of the development sought in the 
remand that follows the decision.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.

2.  Tinnitus was not demonstrated in service, and the only 
competent evidence on the question of a medical nexus between 
current tinnitus and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have post-traumatic stress disorder 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through April 2004, May 2005, and March 2006 
notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the April 2004, May 2005, and March 
2006 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2004 and 
May 2005 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via the March 2006 notice letter.  The Board thus does not 
now have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily timely provided to the 
veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's service treatment records are associated with the 
claims file.  The veteran was provided VA medical 
examinations in July 2004; reports of these examinations have 
been associated with the claims file.  The Board acknowledges 
that the veteran's representative has contended that VA has 
failed to properly seek records of the veteran's alleged 
private psychiatric treatment, which he claims to have 
received from 1968 to 1973.  However, the RO informed the 
veteran via the April 2004 VCAA notice letter that it was the 
veteran's responsibility to submit private medical records, 
or at the least to submit completed and signed authorization 
forms allowing the RO to seek the records on the veteran's 
behalf.  The RO further notified the veteran that it was his 
responsibility, not the RO's, to ensure that any relevant 
private records were provided to the RO for consideration.  
The veteran, however, failed to return any authorization form 
to the RO or to provide any specific information about the 
treatment provider to allow the RO to conduct further 
inquiry.  Instead, the veteran stated in a November 2005 
letter that he had sought the records from the physician, who 
is now deceased, and was unable to obtain any records of his 
treatment.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized that the "duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 
(2005), citing Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991)).

In this instance, the duty to assist has been frustrated by 
the veteran's failure to provide the RO with authorization to 
seek his old treatment records or, indeed, to supply any 
information whatsoever to allow the RO to seek any such 
records that may still be available.  If the veteran believes 
he is entitled to service connection for post-traumatic 
stress disorder, he must at least fulfill his minimal 
obligation of responding to the RO's request for information 
and authorization to help procure possibly relevant medical 
records. 

Additionally, the veteran and his representative have both 
submitted written argument.  Otherwise, neither the veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained; in fact, the veteran submitted a 
statement in March 2006 affirming that he had no other 
information or evidence to submit to the RO in support of his 
claims.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD) and for tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in according with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).

A.  Post-Traumatic Stress Disorder

The veteran contends that he was exposed to traumatic events 
while he was in Vietnam that led to his PTSD.  However, in 
this case, a review of the medical evidence of record does 
not reflect that the veteran has a current diagnosis of PTSD.  
Here, the veteran's service treatment records are silent for 
any report, diagnosis, or treatment for PTSD or any other 
psychological complaint or disorder.  The veteran's 
separation Report of Medical History and Report of Medical 
Examination, conducted in November 1967, further identify the 
veteran as "normal" psychologically.  

Relevant post-service evidence consists of a July 2004 VA 
examination.  In that examination, the examiner noted that 
the veteran had difficulty identifying specific incidents as 
stressors, although he did discuss an occasion in which he 
witnessed a vehicle accident that resulted in a fatality.  
The veteran also reported stress from incidents such as being 
placed on guard duty with only three bullets for his gun, 
conducting sweeps as part of a security outfit, and hearing 
helicopters flying over his base, "imagin[ing] what they 
were carrying."  He reported thinking of Vietnam 
"constantly" and being able to smell the jungle when it 
rains.  He also reported an exaggerated startle response.  
Examination found that the veteran showed "some prepotency 
of thought" and caring concerning the military, but not 
necessarily Vietnam in particular.  Testing revealed that the 
veteran scored a 106 on the Mississippi Combat Stress Scale, 
which score is below the minimum score used to identify PTSD 
in Vietnam veterans.  The examiner noted that the veteran's 
score placed him in the range of individuals with other non-
PTSD psychiatric disabilities.  The examiner concluded that 
the veteran did not suffer from PTSD, finding that he 
experienced minimal combat and that the incidents he 
identified as stressors "did not seem to increase his 
anxiety."  The veteran's diagnosis was affective disorder 
not otherwise specified with mixed anxiety and depression and 
personality disorder not otherwise specified.  

The veteran has not presented any other medical evidence 
establishing that he suffers from PTSD.  Although he has 
referenced seeking treatment in 1968 for what he identified 
as depression, the veteran has failed to supply authorization 
for VA to seek records of such treatment; he has in fact 
indicated that he has sought the records himself without 
success.  There is otherwise no medical evidence whatsoever 
to indicate that the veteran is currently diagnosed with 
PTSD.  Hence, an essential requirement for service connection 
is not met. While the Board does not doubt the sincerity of 
the veteran's belief that he currently has PTSD, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter, such as a diagnosis of a current medical 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board acknowledges that the RO did not attempt to 
substantiate the stressors the veteran has identified in the 
July 2004 VA examination and in his November 2004 statement.  
However, the Board notes that the July 2004 VA examiner 
explicitly considered the veteran's claimed stressors in his 
examination and diagnosis and concluded that, even assuming 
the accuracy of the stressors, the veteran does not suffer 
from PTSD.  

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current 
diagnosis of PTSD, the claim for service connection for PTSD 
cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

B.  Tinnitus

The veteran is also claiming service connection for tinnitus.  
Relevant medical evidence of record consists of the veteran's 
service treatment records and VA medical examination 
performed in July 2004.  Review of the veteran's service 
treatment records reveals that the records are silent as to 
complaints of tinnitus, including his November 1967 Report of 
Medical Examination and Report of Medical History, conducted 
pursuant to the veteran's January 1968 separation from 
service.  The veteran has not contended that he was diagnosed 
or actually treated in service for tinnitus.  No other 
private or VA treatment records are present relating to the 
veteran's alleged tinnitus.

The relevant post-service medical evidence contains report of 
the veteran's July 2004 VA examination, which documents the 
examiner's consideration of the veteran's reported history of 
noise exposure during and after service.  In particular, the 
veteran reported that while in service he had been exposed to 
noise during training exercises with gunfire and bombing and 
while working around machinery, heavy equipment, generators, 
and radios.  The veteran stated that he had been exposed to 
occupational and recreational noise exposure since separation 
from active service but had worn hearing protection at all 
times, both occupationally and recreationally.  The veteran 
claimed that his tinnitus first developed at least 30 years 
before the examination and manifested as an intermittent, 
bilateral high-pitched whistling sound occurring daily and 
lasting for 30 to 40 seconds at a time.  The examiner, in a 
November 2004 addendum to the examination report, reviewed 
the veteran's claims file and opined that it was not at least 
as likely as not that the veteran's current tinnitus was 
related to his military service, referring specifically to 
the normal hearing found at the veteran's discharge from 
service.

In this case, the only competent medical opinion on the 
relationship between the veteran's current tinnitus and his 
period of service was to the effect that the veteran's 
tinnitus was not related to service.  There is absent from 
the record competent medical evidence linking any current 
tinnitus to the veteran's period of service.  No medical 
professional provides findings or opinions to that effect, 
and neither the veteran nor his representative has presented 
or alluded to the existence of any such medical evidence or 
opinion.  There is simply a lack of any medical evidence 
demonstrating that his current tinnitus is related to 
military service.  See 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran has reported that he first 
experienced tinnitus in service.  The veteran is competent to 
provide testimony concerning factual matters of which he has 
first-hand knowledge (i.e., experiencing tinnitus either in 
service or after service).  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, he is not competent to say that any 
tinnitus experienced in service was a result of acoustic 
trauma or was of a chronic nature to which current disability 
is attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
although the veteran has contended that he has suffered from 
tinnitus continuously since service, the Board finds 
persuasive that there is no notation in the November 1967 
separation Report of Medical History or in the Report of 
Medical Examination concerning tinnitus.  Likewise, there is 
no medical evidence demonstrating that, before the veteran's 
July 2004 VA evaluation, the veteran complained of tinnitus 
to any medical professional at any time since his separation 
from service. 

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner more 
probative on the question of medical nexus with respect to 
any relationship between the veteran's current tinnitus and 
his active military service.  In so finding, the Board 
reiterates that the VA examiner's opinion was based on a 
review of the claims file, the veteran's reported history, 
and a clinical evaluation.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus. Although the veteran 
asserts that his difficulties with tinnitus can be attributed 
to acoustic trauma in service, the record does not establish 
that he has the medical training necessary to offer competent 
opinions on matters of medical etiology.  See Bostain, 11 
Vet. App. at 127.  As noted above, the veteran's tinnitus is 
not shown to have been diagnosed or objectively manifested 
during service or for many years thereafter.  Furthermore, 
the only medical opinion to address the matter of etiology 
consists of the report from the VA examiner, referenced 
above, who has opined that the veteran's tinnitus is not the 
result of military noise exposure.

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances-given the lack of 
objective evidence of tinnitus until many years after service 
and the uncontradicted medical opinion from the VA examiner-
the Board concludes that the greater weight of the evidence 
is against the claim.  Service connection for tinnitus is 
therefore not warranted.

For all the foregoing reasons, the claims for service 
connection for PTSD and for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for right 
forefinger injury residuals.

The veteran claimed in his April 2005 notice of disagreement 
that his current right forefinger disability is directly 
related to an injury he sustained to the finger during 
service, which the Board construes as an argument for award 
of service connection on a direct basis.  In a June 2007 
Statement of Accredited Representative of Appealed Case, and 
again in a June 2008 informal hearing presentation submitted 
by the veteran's representative, however, the veteran, 
through his representative, contended that the veteran's 
currently diagnosed osteoarthritis of the right forefinger is 
due to the strain placed on his right hand from his service-
connected osteoarthritis of the right thumb. 

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The Board 
notes that the veteran was provided with notice concerning 
his claims for direct service connection pursuant to the VCAA 
via the issuance of April 2004, May 2005, and March 2006 
notice letters.  However, the RO has not provided the 
appellant with notice of the legal criteria governing claims 
based on secondary service connection.  As the appellant has 
stated a theory of entitlement to service connection for 
right forefinger injury based on having developed the 
disability secondary to his service-connected osteoarthritis 
of the right thumb, the agency of original jurisdiction (AOJ) 
should, prior to readjudication in accordance with this 
remand, issue the veteran a supplemental notice letter that 
specifically addresses his claim for secondary service 
connection, to include notice of the issue of aggravation of 
a non-service-connected disability by a service-connected 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Review of the relevant evidence reflects that the veteran 
suffered two hand injuries while in service.  In December 
1963, the veteran was treated when a window slammed shut on 
his right thumb.  In that incident, the thumbnail had to be 
removed.  Radiological examination showed no sign of 
fracture.  In October 1967, the veteran's service treatment 
records note treatment for a hand injury with a diagnosis of 
"contused bone," although the records do not specify what 
part of the veteran's hand was injured, or whether the injury 
occurred to the veteran's right or left hand.  

The veteran was provided a VA examination in July 2004 for 
his claimed right hand injuries.  The examiner noted the 
veteran's in-service injury to the right thumb and recorded 
the veteran's complaints of constant pain in his right thumb, 
index finger, and long finger.  Radiological examination 
revealed osteoarthritis, and the examiner diagnosed the 
veteran with osteoarthritis of the right thumb, right index 
finger, and right third finger.  In an addendum to the 
examination, added in November 2004, the VA examiner opined 
that the veteran's right thumb osteoarthritis was at least as 
likely as not related to his December 1963 in-service injury.  
The examiner did not, however, address the medical 
probabilities that the veteran's osteoarthritis of the right 
index finger was related either directly to service or to the 
osteoarthritis of the veteran's right thumb.  

A VA medical opinion regarding the veteran's osteoarthritis 
of the right index finger was provided in August 2006.  In 
that opinion, the examiner was asked to review the veteran's 
claims file and opine as to the medical probabilities that 
the veteran's October 1967 hand injury and diagnosis of 
contused bone was related to his current osteoarthritis of 
the right index finger.  The VA examiner opined that it was 
not at least as likely as not that the current diagnosis is 
directly related to the October 1967 injury, concluding that 
it was more likely that the veteran's age and his 30 years as 
a mechanic contributed to his current disability.  The 
examiner, however, failed to address the possibility either 
that the December 1963 injury could be related to the 
veteran's current osteoarthritis of the right index finger or 
that the index finger disability could have been caused or 
aggravated by the veteran's service-connected osteoarthritis 
of the right thumb. 

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Active military 
service includes active duty, or any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2007).

Secondary service connection may be granted for disability 
that is proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

In this case, as the evidence notes above, the veteran 
suffered two separate hand injuries during service, one in 
December 1963 and one in October 1967.  On VA examination in 
July 2004, the veteran was diagnosed with osteoarthritis of 
the right thumb, the right index finger, and the right long 
finger.  Although the August 2006 VA examiner offered an 
etiological opinion as to the relationship between the 
October 1967 injury and the veteran's right index finger 
disability, he failed to address any relationship between the 
December 1963 injury and the right index finger disability.  
The examiner also failed to address whether the veteran's 
current osteoarthritis of the right index finger was due to 
or aggravated by his service-connected osteoarthritis of the 
right thumb.

In light of the above considerations, the Board concludes 
that another medical opinion is needed to determine whether 
there is a relationship between the veteran's current right 
index finger disability and his in-service injuries, or 
between the current disability and his service-connected 
osteoarthritis of the right thumb.  Under these 
circumstances, the agency of original jurisdiction (AOJ) 
should arrange for further medical evaluation.  Such 
evidentiary development is needed to fully and fairly 
evaluate the veteran's claim of service connection for right 
forefinger injury, to include as secondary to service-
connected osteoarthritis of the right thumb.  38 U.S.C.A. § 
5103A (West 2007).  Specifically, the AOJ should arrange for 
the issuance of a medical opinion by the physician who 
examined the veteran in July 2004.  In opining as to whether 
the veteran's currently diagnosed right index finger 
disability could have developed during service or secondary 
to a service-connected disability, the examiner should give 
particular attention to the veteran's service treatment 
records, which reflect two separate injuries to the veteran's 
hand in December 1963 and October 1967, as well as to the 
veteran's contention that his current right index finger 
disability developed secondary to his service-connected 
osteoarthritis of the right thumb.  The examiner should 
include a well-reasoned medical opinion addressing the nature 
and etiology of the veteran's currently diagnosed 
osteoarthritis of the right index finger and offer an opinion 
as to whether it is at least as likely as not (50 percent or 
greater likelihood) that the current diagnosis is related 
either to the veteran's time in service or to his service-
connected osteoarthritis of the right thumb.  The examiner's 
opinion should be based upon consideration of the veteran's 
documented medical history and assertions.  38 U.S.C.A. § 
5103A.  

If further examination of the veteran is necessary, such 
should be undertaken and findings included in the examiner's 
final report.  The AOJ should arrange for the veteran to 
undergo examination, however, only if the July 2004 VA 
examiner is unavailable or if such examination is needed to 
answer the questions posed above.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the claims on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ should review the claims 
file and ensure that all notification 
(in particular, correspondence 
specifically addressing the VCAA notice 
and duty-to- assist provisions) and 
development procedures per the 
statutory provisions at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are met.  
This should include requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record pertaining to the claim on 
appeal.  Such notice should 
specifically include the legal criteria 
governing claims for secondary service 
connection.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  After any additional records have 
been secured, the file should be referred 
to the physician who conducted the July 
2004 VA examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available and 
reviewed by the examiner.  The reviewer's 
report should reflect consideration of 
the veteran's documented medical history 
and assertions, including specifically 
his two in-service hand injuries, as well 
as his current diagnosis of 
osteoarthritis of the right index finger.  
An opinion should be provided regarding 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the evidence shows that the veteran's 
currently diagnosed osteoarthritis of the 
right index finger is attributable to his 
military service, including the 1963 
injury.  The examiner should also provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the evidence shows that 
the veteran's currently diagnosed 
osteoarthritis of the right index finger 
was caused or made worse by his service-
connected osteoarthritis of the right 
thumb.  A detailed explanation for all 
conclusions reached by the reviewer 
should be provided.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled.  The examiner should 
provide the opinions requested above.)  

3.  The adjudicator should ensure that 
the requested medical opinions answer the 
questions presented in this remand.  If a 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim remaining on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


